Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
     FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) executed to be
effective as of May 20, 2008, by and among CARRIZO OIL & GAS, INC., a Texas
corporation (the “Borrower”), certain subsidiaries of Borrower, as Guarantors
(in such capacity, the “Guarantors”), the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”). Unless otherwise expressly defined herein, capitalized terms used but
not defined in this Amendment have the meanings assigned to such terms in the
Credit Agreement (as defined below).
WITNESSETH:
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
Lenders have entered into that certain Credit Agreement, dated as of May 25,
2006 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”); and
     WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement to, among other things, permit the incurrence
of Indebtedness of the Borrower pursuant to the issuance of convertible notes in
an aggregate principal amount not to exceed $380,000,000; and
     WHEREAS, the Administrative Agent and the Lenders party hereto have agreed
to do so on the terms and conditions hereinafter set forth;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
parties hereto hereby agree as follows:
SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
     1.1 Additional Definitions. The following definitions shall be and they
hereby are added to Section 1.01 of the Credit Agreement in appropriate
alphabetical order:
     “Convertible Notes” means the senior unsecured convertible notes issued by
the Borrower in one or more transactions on or after the Fourth Amendment
Effective Date pursuant to the Convertible Notes Indenture, in each case, on
terms and conditions reasonably satisfactory to the Administrative Agent and the
Required Lenders (it being understood that the terms and conditions set forth in
the Draft Preliminary Prospectus Supplement are satisfactory to the
Administrative Agent and the Required Lenders and that, so long as such senior
unsecured convertible notes do not contain terms and conditions that are
materially more onerous to the Borrower and its Subsidiaries than those set
forth in the Draft Preliminary Prospectus Supplement, the terms and conditions
of such senior unsecured convertible notes are satisfactory to the
Administrative Agent and the Required Lenders).
Fourth Amendment to Credit Agreement — Page 1

 



--------------------------------------------------------------------------------



 



     “Convertible Notes Documents” means any Convertible Notes and any related
Convertible Notes Indenture.
     “Convertible Notes Indenture” means any indenture by and among the
Borrower, as issuer, and a trustee, and any and all related documentation
entered into in connection therewith, pursuant to which Convertible Notes are
issued, in each case, on terms and conditions reasonably satisfactory to the
Administrative Agent and the Required Lenders (it being understood that the
terms and conditions set forth in the Draft Preliminary Prospectus Supplement
are satisfactory to the Administrative Agent and the Required Lenders and that,
so long as such indenture and related documentation do not contain terms and
conditions that are materially more onerous to the Borrower and its Subsidiaries
than those set forth in the Draft Preliminary Prospectus Supplement, the terms
and conditions of such indenture and related documentation are satisfactory to
the Administrative Agent and the Required Lenders), as the same may be amended,
restated, modified or supplemented from time to time in accordance with the
terms of this Agreement.
     “Draft Preliminary Prospectus Supplement” means that certain draft
Preliminary Prospectus Supplement relating to a proposed offering of convertible
notes by the Borrower provided to the Administrative Agent on May 18, 2008.
     “Fourth Amendment Effective Date” means May 20, 2008.
     “Permitted Refinancing” means any Indebtedness of the Borrower, and
Indebtedness constituting Guarantees thereof by Restricted Subsidiaries,
incurred or issued in exchange for, or the net proceeds of which are used solely
to extend, refinance, renew, replace (whether or not contemporaneously), defease
or refund, other Indebtedness of the Borrower, in whole or in part, from time to
time; provided that (i) the principal amount of such Permitted Refinancing (or
if such Permitted Refinancing is issued at a discount, the initial issuance
price of such Permitted Refinancing) does not exceed the principal amount of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of any premiums paid and fees and expenses incurred in
connection therewith), (ii) such Permitted Refinancing has a stated maturity no
earlier than the date that is 91 days after the Maturity Date (as in effect on
the date of incurrence of such Permitted Refinancing) and an average life (based
on the stated final maturity date and payment schedule provided at the date of
incurrence of such Permitted Refinancing) no shorter than the period beginning
on the date of incurrence of such Permitted Refinancing and ending on the date
that is 91 days after the Maturity Date (as in effect on the date of incurrence
of such Permitted Refinancing), (iii) such Permitted Refinancing does not
contain any covenants that are materially more onerous to the Borrower and its
Subsidiaries than those imposed by the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded, and (iv) such Permitted Refinancing and
any Guarantee in respect thereof is unsecured.
     1.2 Reserve Report; Proposed Borrowing Base; Conforming Borrowing Base.
Section 3.01 of the Credit Agreement shall be and it hereby is amended by
deleting the phrase “Simultaneously with the delivery to the Administrative
Agent and the Lenders of each Reserve
Fourth Amendment to Credit Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Report,” at the beginning of the third sentence thereof and replacing it with
the phrase “At any time prior to the payment in full of the Second Lien Loans,
simultaneously with the delivery to the Administrative Agent and the Lenders of
each Reserve Report,”.
     1.3 Potential Monthly Reductions and Other Adjustments. Section 3.05 of the
Credit Agreement shall be and it hereby is amended by adding a new clause
(c) that reads as follows:
          (c) In the event the outstanding principal balance of the Indebtedness
under the Convertible Notes Indenture (or any Permitted Refinancing thereof)
exceeds $225,000,000 at any time, the Borrowing Base then in effect shall be
reduced by $1.00 for every $4.00 of such additional Indebtedness as of the date
such additional Indebtedness is incurred.
     1.4 Indebtedness. Section 7.01 of the Credit Agreement shall be and it
hereby is amended by adding the phrase “at any time prior to the payment in full
of the Second Lien Loans,” at the beginning of clause (h) of such section.
     1.5 Indebtedness. Section 7.01 of the Credit Agreement shall be and it
hereby is amended by (i) deleting the word “and” after the semicolon at the end
of clause (j) of such section, (ii) renumbering clause (k) of such section to be
clause (l) of such section and (iii) inserting a new clause (k) in such section
that reads as follows:
     (k) subject to any adjustment to the Borrowing Base and Conforming
Borrowing Base required under Section 3.05, unsecured Indebtedness of the
Borrower resulting from the issuance of Convertible Notes in an aggregate
principal amount not to exceed $380,000,000 at any time outstanding, and any
Permitted Refinancing of any Indebtedness incurred under this clause (k);
provided that (i) until the Second Lien Loans are repaid in full, the net cash
proceeds of any such issuance of Indebtedness incurred under this clause
(k) shall be applied by the Borrower to prepay the outstanding Second Lien
Loans, (ii) the final stated maturity date of such Convertible Notes shall not
be earlier than 91 days after the Maturity Date (as in effect on the date of
issuance of such Convertible Notes) and the average life of such Convertible
Notes (based on the stated final maturity date and payment schedule provided at
the date of issuance of such Convertible Notes) shall not be shorter than the
period beginning on the date of issuance of such Convertible Notes and ending on
the date that is 91 days after the Maturity Date (as in effect on the date of
issuance of such Convertible Notes), and (iii) at the time of and immediately
after giving effect to each issuance of such Convertible Notes or any Permitted
Refinancing thereof, no Default shall have occurred and be continuing.
     1.6 Indebtedness. Section 7.01 of the Credit Agreement shall be and it
hereby is amended by (i) deleting the phrase “Indebtedness permitted under
Section 7.01(f) and Section 7.01(k)” in clause (e) of such Section and replacing
it with the phrase “Indebtedness permitted under Section 7.01(j) and
Section 7.01(l)”, and (ii) deleting the phrase “Indebtedness permitted under
Section 7.01(e) and Section 7.01(k)” in clause (j) of such Section and replacing
it with the phrase “Indebtedness permitted under Section 7.01(e) and
Section 7.01(l)”.
Fourth Amendment to Credit Agreement — Page 3

 



--------------------------------------------------------------------------------



 



     1.7 Liens. Section 7.02 of the Credit Agreement shall be and it hereby is
amended by adding the phrase “at any time prior to the payment in full of the
Second Lien Loans,” at the beginning of clause (f) of such section.
     1.8 Restricted Payments. Section 7.07 of the Credit Agreement shall be and
it hereby is amended by (i) deleting the word “and” at the end of clause (c) of
such section, (ii) deleting the period at the end of such section and
(iii) inserting the following new clause immediately following the end of clause
(d) of such section:
, and (e) the Borrower may make any mandatory or optional cash payments or
deliveries of the Borrower’s capital stock, or any combination thereof, in
settlement of its obligations under any Convertible Notes Documents upon the
conversion or required repurchase of any Convertible Notes thereunder.
     1.9 Second Lien Facility Restrictions. Section 7.14 of the Credit Agreement
shall be and it hereby is amended in its entirety to read as follows:
     Section 7.14. Second Lien Facility Restrictions. For so long as the Second
Lien Loans are outstanding, the Borrower will not, nor will it permit any
Restricted Subsidiary to, (a) except for (i) the regularly scheduled payments of
principal and interest required under the Second Lien Facility Documents and
(ii) prepayments of the Second Lien Loans with the net cash proceeds of any
issuance of Convertible Notes permitted under Section 7.01(k), directly or
indirectly, retire, redeem, defease, repurchase or prepay prior to the scheduled
due date thereof any part of the principal of, or interest on, the Second Lien
Loans, or (b) except as otherwise permitted under the Intercreditor Agreement,
enter into or permit any supplement, modification or amendment of, or waive any
right or obligation of any Person under, any Second Lien Document.
     1.10 Convertible Notes Restrictions. Article VII is hereby amended by
adding a new Section 7.15 at the end of such Article that reads as follows:
     Section 7.15. Convertible Notes Restrictions. The Borrower will not, nor
will it permit any Restricted Subsidiary to, (a) except for the regularly
scheduled payments of principal and interest required under the Convertible
Notes Documents and cash payments in settlement of the Borrower’s obligations
under the Convertible Notes Documents upon the conversion or required repurchase
of any Convertible Notes thereunder, directly or indirectly, retire, redeem,
defease, repurchase or prepay prior to the scheduled due date thereof any part
of the principal of, or interest on, the Convertible Notes (or any Permitted
Refinancing thereof); provided, however, that the Borrower may retire, redeem,
defease, repurchase or prepay the Convertible Notes (or any Permitted
Refinancing thereof) with the proceeds of any Permitted Refinancing or, so long
as no Default or Event of Default shall have occurred and be continuing at the
time thereof or would result therefrom and no Borrowing Base Deficiency exists,
with the proceeds of any substantially contemporaneous issuance of Equity
Interests of the Borrower or (b) enter into or permit any supplement,
modification or amendment of, or waive any right or obligation of any Person
under, any Convertible Notes Document or any document governing any Permitted
Refinancing of the Convertible Notes if the effect thereof would be to
(i) shorten its average life or maturity, (ii) increase the amount of any
payment or principal thereof, (iii) increase the rate or shorten any period for
payment of interest thereon or (iv) make the covenants contained
Fourth Amendment to Credit Agreement — Page 4

 



--------------------------------------------------------------------------------



 



therein more materially onerous to the Borrower and its Subsidiaries, provided
that the foregoing shall not prohibit the execution of (x) supplemental
indentures associated with the incurrence of additional Convertible Notes to the
extent permitted by Section 7.01(k), (y) other indentures or agreements in
connection with the issuance of any Permitted Refinancing of the Convertible
Notes or (z) supplements, modifications or amendments that are acceptable to the
Administrative Agent and not materially adverse to the Lenders.
     SECTION 2. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall be effective upon the satisfaction of each of
the conditions set forth in this Section 2.
     2.1 Execution and Delivery. Each Credit Party, the Required Lenders and the
Administrative Agent shall have executed and delivered this Amendment.
     2.2 No Default. No Default shall have occurred and be continuing or shall
result from effectiveness of this Amendment.
     2.3 No Material Adverse Effect. No Material Adverse Effect shall have
occurred since March 31, 2008.
     2.4 Other Documents. The Administrative Agent shall have received such
other instruments and documents incidental and appropriate to the transaction
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.
     SECTION 3. Representations and Warranties of Borrower. To induce the
Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to the Lenders as follows:
     3.1 Reaffirmation of Representations and Warranties/Further Assurances.
After giving effect to the amendments herein, each representation and warranty
of the Borrower contained in the Credit Agreement or in any of the other Loan
Documents is true and correct in all material respects as of the Fourth
Amendment Effective Date (except to the extent such representations and
warranties specifically refer to an earlier date).
     3.2 Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower (to the extent a party hereto or thereto) of this
Amendment and all documents, instruments and agreements contemplated herein are
within the Borrower’s corporate or other organizational powers, have been duly
authorized by necessary action, require no action by or in respect of, or filing
with, any court or agency of government and do not violate or constitute a
default under any provision of any applicable law or other agreements binding
upon the Borrower or result in the creation or imposition of any Lien upon any
of the assets of the Borrower except for Permitted Liens and otherwise as
permitted in the Credit Agreement.
     3.3 Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
Fourth Amendment to Credit Agreement — Page 5

 



--------------------------------------------------------------------------------



 



SECTION 4. Miscellaneous.
     4.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect. The Borrower
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of the Borrower
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.
     4.2 Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
     4.3 Legal Expenses. The Borrower hereby agrees to pay all reasonable fees
and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
     4.4 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. However, this Amendment shall bind no party until the
Borrower, the Required Lenders and the Administrative Agent have executed a
counterpart. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
     4.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     4.6 Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
     4.7 Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.
[Remainder of page intentionally blank]
Fourth Amendment to Credit Agreement — Page 6

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed by their respective authorized officers to be effective as of the date
first above written.

            BORROWER:


CARRIZO OIL & GAS, INC.
      By:   /s/ Paul F. Boling       Name:   Paul F. Boling      Title:   Vice
President and Chief Financial Officer     

            GUARANTORS:


CCBM, INC.
      By:   /s/ Paul F. Boling       Name:   Paul F. Boling      Title:   Vice
President     

            CLLR, INC.
      By:   /s/ Paul F. Boling       Name:   Paul F. Boling      Title:   Vice
President     

            HONDO PIPELINE, INC.
      By:   /s/ Paul F. Boling       Name:   Paul F. Boling      Title:   Vice
President     

Fourth Amendment to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDER:


JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually and as
Administrative Agent
      By:   /s/ Kimberly Coil       Name:   Kimberly Coil      Title:   Vice
President     

Fourth Amendment to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK, as a Lender
      By:   /s/ Kelly L. Elmore III       Name:   Kelly L. Elmore III     
Title:   Senior Vice President     

Fourth Amendment to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            BANK OF SCOTLAND PLC, as a Lender
      By:   /s/ Julia R. Franklin       Name:   Julia R. Franklin      Title:  
Assistant Vice President     

Fourth Amendment to Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Tyler Fauerbach       Name:   Tyler Fauerbach      Title:   Vice
President     

Fourth Amendment to Credit Agreement
Signature Page

 